Title: Affairs of Ireland, 20 November 1729
From: Franklin, Benjamin
To: 

Affairs of Ireland
The English Papers have of late been frequent in their Accounts of the unhappy Circumstances of the Common People of Ireland; That Poverty, Wretchedness, Misery and Want are become almost universal among them; That their Lands, being now turn’d to raising of Cattle, the Tilling of which formerly employ’d great Numbers of Poor, there is not Corn enough rais’d for their Subsistence one Year with another; and at the same Time the Trade and Manufactures of the Nation being cramp’d and discourag’d, the labouring People have little to do, and consequently are not able to purchase Bread at its present dear Rate: That the Taxes are nevertheless exceeding heavy, and Money very scarce; and add to all this, That their griping avaricious Landlords exercise over them the most merciless Racking Tyranny and Oppression. Hence it is that such Swarms of them are driven over into America; and notwithstanding the general Disrespect and Aversion to their Nation that they every where meet with among the Inhabitants of the Plantations, and the Hardships they must necessarily undergo before they can be well settled, they are even inexpressibly happy when they can get there: For it is observed, that to compleat their Misfortunes, they have commonly long and miserable Passages, occasioned probably by the Unskilfulness of the Mariners; the People, earnest to be gone, being oblig’d to take up with any Vessel that will go; and ’tis like frequently with such as have before been only Coasters, because they cannot always get those that have been us’d to long Voyages, or to come to these Parts of the World; and being besides but meanly provided, many starve for Want, and many die of Sickness by being crowded in such great Numbers on board one Vessel. The following Particulars are taken entire from several late English Prints.
